Rhodes, C. J., dissenting:
The defendant appeals from the judgment which was entered at the February term of the District Court, and from an order made at the ensuing May term, dismissing his motion to retax the costs. The order is not appealable; hut a review of the action of the Court, on a motion to tax or retax the costs, may be had upon an appeal from the judgment. (Levy v. Getleson, 27 Cal. 688; Stevenson v. Smith, 28 Cal. 105; Lasky v. Davis, 33 Cal. 677.) In Laslcy v. Davis it was considered that the order retaxing the costs was not a special order, made after final judgment, within the meaning of section three hundred and forty-three of the Practice Act, though made after the judgment, in point of time.
It necessarily follows, from the doctrine of those cases, that if the order be made after the rendition of the judgment, the time for the filing of the statement on appeal, so far as respects the proceedings on the motion to tax or retax costs, will commence running from the entry of the order. The statement in this case was filed in due time.
The plaintiff’s memorandum of costs was filed ten days before" the adjournment of the February term; and the defendant, at the May term, moved that the costs be retaxed. The defendant did not show, as required by section sixty-eight of the Practice Act, that he had been unable to apply for a retaxation of the costs during the February term. The Court should, on that ground, have denied the motion. The dismissal of the motion may be accepted in this case as amounting to a denial of the motion; and although the decision was placed on the ground that the Court- had no *444jurisdiction of the motion, because it was made after the adjournment of the term at which the judgment was rendered, yet, as the order was right, it should not be disturbed.
I am of opinion that the judgment should be affirmed, and the appeal from the order dismissed.
Mr. Justice Crockett did not express an opinion.